Citation Nr: 1115320	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-44 857
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a skin disorder of the arms, back, and legs, to include eczema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1948 to July 1950, and from July 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Lincoln, Nebraska.  The Board notes that it has recharacterized the issue on appeal more broadly in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In April 2010, the Veteran withdrew his request for a Board hearing in writing.  Based thereon, this matter is ready for further appellate review.

In September 2010, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is returned to the Board for further appellate review.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that the Veteran's eczema of the arms, back, and legs preexisted service and was not aggravated in service, and no current skin disability of the arms, back, and legs is otherwise shown to be etiologically related to service.


CONCLUSION OF LAW

Service connection for a skin disorder of the arms, back, and legs, to include eczema, is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a skin disorder of the arms, back, and legs, to include eczema, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated January 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010).  The letter informed the Veteran of what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.

Because the Veteran's claim of entitlement to service connection for a skin disorder is denied, as explained below, the Board finds that any notice deficiencies regarding the assignment of disability ratings and effective dates is moot.  See Dingess, 19 Vet. App. 473.  Nevertheless, the Board notes that the January 2009 VCAA letter also notified the Veteran of how VA assigns disability ratings and effective dates.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the file.  The Veteran has not identified any outstanding records relevant to his claim.  In this regard, the Board also notes that, pursuant to the Board's September 2010 remand, all of the Veteran's relevant VA treatment records dated from November 2009 to November 2010 were associated with the claims file.  Based thereon, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.

VA's duty to assist generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010).  The Veteran was provided with a VA examination in February 2009 relating to his claim, which reflects diagnosed eczema, but no etiology opinion was provided (the Board also acknowledges February 2007 and March 2009 VA examinations that were provided relating to the Veteran's service-connected tinea pedis, and a July 2009 VA examination relating to his service-connected excision of an ingrown toenail of the right great toe).  In September 2010, the Board remanded the Veteran's claim so that he could be afforded a new VA examination to address the nature and etiology of the Veteran's claimed skin disorder of the arms, back, and legs.  Pursuant to the Board's remand directive, in October 2010, the Veteran was provided with a new VA examination.  The October 2010 VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, addressed the questions posed by the Board in its remand, and provided adequate, thorough reasoning for his conclusions.  Therefore, he Board finds that there has been more than substantial compliance with its remand directive, and that the October 2010 VA examination report is sufficient upon which to base a decision with regard to the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board acknowledges that the Veteran's representative argued in his March 2011 brief that the most recent October 2010 VA examination report is inadequate, citing Stegall, because "it is devoid of any evidence demonstrating compliance with the [Board's] instruction to 'specifically consider and discuss as necessary:  the February 2007, February 2009, and March 2009 VA examinations'" (emphasis added).  The Board notes, however, that the October 2010 VA examiner specifically stated that he reviewed the entire claims file, which includes all of the three prior VA examination reports.  Furthermore, the Board notes that it asked the examiner to specifically address these prior three VA examination reports "as necessary," meaning that specifically referencing each VA examination report was not required by the Board in its remand directives, but rather, was optional.  Moreover, the Board notes that none of these prior VA examination reports include any etiology opinion or discussion with regard to any skin disorder or the arms, back, or legs (hence, the Board remanded for a new VA examination).  Therefore, for the reasons explained above, the Board finds that there was substantial compliance with its remand directives.  See Stegall, supra.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, and disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132 (West 2002).

"When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096-1097 (Fed. Cir. 2004); VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 at 10-11 (July 16, 2003).


The Veteran served on active duty from April 1948 to July 1950, and from July 1951 to July 1955.  He alleges that he has a skin disorder of the arms, back, and legs, to include eczema, that was incurred in service or, in the alternative, that preexisted service and was aggravated by service beyond the normal progression of the disease.  See, e.g., Brief, June 2010.

A February 2009 VA examination report reflects that the Veteran was diagnosed with eczema on his legs, back, abdomen, and chest.  An October 2010 VA examination report reflects that the Veteran was diagnosed with eczema affecting his arms, legs, and back area.  See also Letter, December 2007, Dr. R.L.  Clearly, the Veteran currently has a skin disorder of the arms, back, and legs.

The Board will now address whether the Veteran's skin disorder of the arms, back, and legs is related to service.

The Veteran's service treatment records, including his April 1948 and June 1951 enlistment examination reports, are silent as to any complaints, diagnosis, or treatment for any skin problems of the arms, back, or legs (although the Board does acknowledge records relating to the Veteran's service-connected tinea pedis and hemorrhoids, as well as records showing treatment for mumps and a gonorrheal chancroid).

Likewise, private treatment records dated from March 1982 to August 1995 are silent as to any treatment for any skin disorder.

The first post-service treatment record relating to any skin disorder of the arms, back, or legs is an October 2001 VA treatment record that reflects that the Veteran was prescribed Fluocinonide cream for "itchy areas" on his arms, trunk, and legs.  

A January 2002 VA treatment record reflects that the Veteran complained of dry, scaly areas of skin, and he was advised to continue using his creams ordered by VA dermatology.  A June 2002 VA treatment record reflects that the Veteran had scaly lesions on his forearms, and a diagnosis of a history of skin lesions consistent with actinic keratosis was recorded.  Subsequent VA treatment records dated through March 2009 reflect that the Veteran continued to be followed for a history of skin lesions consistent with actinic keratosis.  See, e.g., October 2002, March 2004, March 2008.  VA treatment records dated September 2004, March 2005, and March 2007 reflect notations that the Veteran was using the Flucinonide cream as needed on his legs.  A March 2009 to September 2010 VA treatment records reflect the Veteran's active medications included Compounded Rx 1 for eczema and Derma Cerin for dry skin.  See also November 2009.  January and July 2010 VA dermatology records reflect that the Veteran had benign appearing nevus and SKs on his upper trunk and arms, and the January 2010 record also notes a long history of eczema.  None of these records, however, reflect any opinion as to the etiology of the Veteran's skin disorders.

As noted above, a February 2009 VA examination report reflects that the Veteran was diagnosed with eczema, including on his legs and back, but the report included no opinion as to the etiology of the Veteran's skin disorder.

The October 2010 VA examination report reflects that the Veteran reported history of experiencing eczema on his extremities and trunk since he was 10 or 12 years of age.  The examiner noted that the Veteran's service treatment records included no documented complaints of any skin problems while on active duty (except for his tinea pedis or foot fungus).  The Veteran reported that that his condition was essentially unchanged in terms of its severity and area affected (since childhood), and he did not report any change in his skin condition in service despite being "repeatedly asked."  The examiner noted that the Veteran stated that at 16 years of age, in 1945 and prior to enlistment, his skin condition looked and affected him exactly as it was presenting at the time of examination.  The examiner also noted that the Veteran's post-service treatment records reflect a history of diagnosed eczema affecting more than 20 percent but less than 40 percent of his total skin surface.  The examiner noted that the Veteran's eczema manifested as dry, scaly, flaky skin that predominately affects his arms, legs, and trunk.  A diagnosis of eczema was recorded.  The examiner opined that the date of onset of the Veteran's eczema was prior to service, and that it was less likely as not aggravated by service beyond the  natural progression of the disease.  The examiner noted that there was no evidence, including based on the Veteran's own history, that there was any worsening, aggravation, or change in his skin disorder as a result of service.  The examiner further explained that there was likely an allergic or congenital component to the Veteran's eczema.

While the Board acknowledges that no skin condition was noted on entry in 1948 or 1951, the Board nevertheless finds that there is clear and unmistakable evidence sufficient to rebut the presumption of soundness in this case.  In this regard, the Board has considered holdings of the Court indicating that a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A § 1111); see also See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

The Board finds this case to be distinguishable for two significant reasons.  First, the Board notes that diseases of the skin are among the types of disabilities that lend themselves particularly well to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999).  Also, as noted above, the Veteran was very clear and insistent in telling the October 2010 VA examiner that he experienced eczema on his extremities and trunk since he was 10 or 12 years of age, and that his condition was exactly the same at the time of the examination as it was when he was 16 years old.  Under these circumstances, the Board finds the Veteran's lay report to the VA examiner regarding his skin condition prior to service to be particularly credible.  Moreover, based on the Veteran's reported history, and on his examination, the VA examiner was also comfortable accepting the Veteran's history of having a preexisting skin problem.  The Board further notes that there is no medical opinion of record that contradicts that history.

Similarly, the Board further finds that there is clear and unmistakable evidence that the Veteran's skin condition of the arms, back, and legs was not aggravated by service.  As discussed above, the Veteran was very clear and insistent in denying any increase in symptoms or worsening during service to the October 2010 examiner.  Rather, the Veteran reported that his skin condition at the time of the examination was the same as it was when he was 16 years old.  Again, the Board finds the Veteran's reported history of symptomatology to the October 2010 VA examiner competent and particularly credible given the level of detail and the fact that the history was related directly to a health care provider during the course of examination.  Furthermore, the Board notes, again, that the Veteran's service treatment records are silent as to any skin problems of the arms, back, or legs, which is consistent with the Veteran having not experienced any significant change to his reportedly longstanding condition while in service.

The Board acknowledges a September 2008 letter from Dr. R.L., in which he wrote that he had treated the Veteran for eczema of the trunk and extremities, and that the Veteran "has a documented history of eczema which began during his time of military service."  The Board finds, however, that the September 2008 opinion of Dr. R.L. lacks probative value with regard to the etiology of the Veteran's eczema because there is no documented history of eczema in the Veteran's service treatment records, and because Dr. R.L.'s opinion is based on a history provided by the Veteran that the Board finds to be not credible as it entirely contradicts the history told by the Veteran to the October 2010 VA examiner (and the Board finds the history given to the October 2010 VA examiner to be the most detailed and credible, particularly as the VA examiner reportedly asked several times as to whether the condition changed in service in order to be completely clear on the Veteran's history).

The Board has also considered other statements made by the Veteran during the course of this appeal, such as during his personal hearing before a Decision Review Officer.  However, while he has consistently sought service connection for his skin condition of the arms, back, and legs, it is far from clear as to whether he ever actually asserted directly to VA that the disability worsened during service or was otherwise aggravated as a result of service.  For example, during his personal hearing, at one point he appears to suggest that the condition did not exist prior to service, but in two other instances, he acknowledges that it did exist prior to service, but he merely did not understand what it was at the time.  As discussed in detail above, the Board acknowledges that the Veteran is competent to report his skin symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board again notes, however, that the Veteran's statements directly to the October 2010 VA examiner are by far the most clear and consistent in the record, and, at that time, he was insistent that the condition he has now is of the same severity as it was prior to service.  Given the clarity and detail provided to the VA examiner, the Board finds the statements made therein to be by far the most credible of record as to his history.  To the extent that the vague and inconsistent statements that he has otherwise offered to VA have ever implied a different history, particularly that the condition did worsen in service, the Board finds such statements not credible.

In summary, the evidence clearly and unmistakably shows that the Veteran's skin disorder of the arms, back, and legs preexisted service and was not aggravated in service.  Furthermore, the Board further finds that no current skin disorder of the arms, back, and legs has otherwise been shown to be related to service.  Thus, the benefit-of-the-doubt rule does not apply, and the claim for service connection for skin disorder of the arms, back, and legs must be denied.  See 38 U.S.C.A.  § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a skin disorder of the arms, back, and legs, to include eczema, is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


